Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 22nd, 2021 does not place the application in condition for allowance.
The previous grounds for rejection in the Office Action dated July 20th, 2021 has been withdrawn.
New grounds for rejection follow.

Claim Objections
Claims 10, 13 & 15 are objected to because of the following informalities:  

Regarding Claims 10, 13 & 15, Applicant recites, “comprises fluoropolymer”.  This passage reads awkwardly.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, Applicant recites, “p-type regions and n-type regions”, “wherein the p-type regions comprise electrically conductive particles dispersed in or on a first carrier and the n-type regions comprise electrically conductive particles dispersed in or on a second carrier”.  It’s unclear if the p-type region and the n-type regions are the first and second carrier or if there are separate structural elements being claimed.  How can the p-type and n-type region comprise electrically conductive particles dispersed in another structural element, such as the first and second carrier?  Appropriate action is required.

Regarding Claim 5, Applicant recites, “p-dopant is provided to the electrically conductive particles of the p-type region by the first carrier”.  It’s unclear if the first carrier has a p-dopant species that is dispersed within the first carrier that interacts with the electrically conductive particles or if some other structural limitation is being imparted.  Appropriate action is required.

Regarding Claim 5, Applicant recites, “the first earner”.  This term lacks antecedent basis.  Appropriate action is required. 

Regarding Claim 8, Applicant recites, “then-type region”.  This term lacks antecedent basis.  Appropriate action is required.

Regarding Claim 8, Applicant recites, “n-dopant is provided to the electrically conductive particles then-type region by the second carrier or n-dopant species in the second carrier”.  It is unclear if the second carrier comprises a dopant or if some other type of doping scheme is being claimed.  Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-17, 19-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0174496 A1) in view of Hayashi et al. (US 2011/0226304 A1) in view of Baik et al. (US 2015/0342523 A1).

In view of Claim 1, Park et al. teaches an electric generator (Figure 11) comprising:
a thermoelectric film having a plurality of p-n junctions across a face of the film (Figure 11, #315);
a piezoelectric film coupled to the thermoelectric film (Figure 11, #320);
an electrode coupled to the piezoelectric film (Figure 11, #322, #321 or #318 read on an electrode coupled to the piezoelectric film).
Park et al. does not disclose that the p-n junctions are lateral p-n junctions across the face of the film, the lateral p-n junctions established at interfaces between p-type regions and n-type regions.
Hayashi et al. teaches p-n junctions that are lateral p-n junctions across the face of a film, the lateral p-n junctions established at interfaces between p-type regions and n-type regions (Figure 7 & Paragraph 0075-0076).  Hayashi et al. teaches a thermoelectric conversion module which has p-type thermoelectric conversion material directly bonded to n-type thermoelectric material is capable of effectively using heat from a heat source and has excellent thermoelectric conversion efficiency without causing a short-circuit between the thermoelectric conversion material (Paragraph 0025).  Hayashi et al. teaches that this structural configuration also result in an increase in the occupancy of the thermoelectric conversion materials, an increase in electric-generating capacity per unit area, and a reduction in resistance at a junction portion as compared to the conventional case (Paragraph 0026). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate p-n junctions that are lateral p-n junctions across the face of the film, the lateral p-n junctions established at interfaces between p-type regions and n-type regions as disclosed by Hayashi et al. in Park et al. electric generator for the advantages of having excellent thermoelectric conversion efficiency, increased occupancy of the TE conversion material, an increase in electric-generating capacity per unit area, and a reduction in resistance at a junction portion as compared to the conventional case.
Modified Park et al. does not disclose the p-type regions comprise electrically conductive particles dispersed in or on a first carrier and the n-type regions comprise electrically conductive particles dispersed in or on a second carrier.
Baik et al. teaches that thermoelectric material (including p-type and n-type regions) have conductive particles dispersed within the material (Figure 1, #140 & #160 – Paragraph 0065).  Baik et al. teaches that polymer thermoelectric are non-toxic and inexpensive and easy to manufacture large-area thermoelectric devices using polymer thermoelectric materials (Paragraph 0009)  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the thermoelectric material of Baik et al. that contains electrically conductive particles within the p-type and n-type regions in or on the first and second carrier in modified Park et al. electric generator for the advantages of having a material that is non-toxic and inexpensive and easy to manufacture large-area thermoelectric devices.

In view of Claim 3, Park et al., Hayashi et al. and Baik et al. are relied upon for the reasons given above in addressing Claim 1.  Applicant discloses that p-type inorganic particles comprise at least Sb2Te3 (Instant Specification – Page 4, Lines 20-24).  Baik et al. teaches that the thermoelectric particles can be selected from Sb2Te3 (Paragraph 0068).  Baik et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for inorganic particles to be “p-type”.  See MPEP 2112.01 I.

In view of Claim 4, Park et al., Hayashi et al. and Baik et al. are relied upon for the reasons given above in addressing Claim 1.  Applicant discloses that p-type nanoparticles can include carbon nanotubes or graphene (Instant Specification – Page 4, Lines 13-14) and that the p-type dopant is externally applied to the organic nanoparticles by the environment surrounding the nanoparticles in the first carrier and that the first carrier can provide p-dopant to surfaces of the organic nanoparticles (Instant Specification – Page 4, Lines 15-26 through Page 5, Lines 1-9).
Baik et al. teaches p-type nanoparticles that include carbon nanotubes or graphene (Paragraph 0069) that is surrounded by Sb2Te3 (Paragraph 0068).  Accordingly, as evidenced by Applicant’s specification, this would inherently result in a structure of “p-type organic carbon nanotubes”.

In view of Claim 5, as best understood by the Examiner, Park et al., Hayashi et al. and Baik et al. are relied upon for the reasons given above in addressing Claim 1.  Applicant discloses that p-type inorganic particles comprise at least Sb2Te3 (Instant Specification – Page 4, Lines 20-24).  Baik et al. teaches that the thermoelectric particles can be selected from Sb2Te3 (Paragraph 0068) and are disposed in the first carrier (Figure 1).
Baik et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for a p-dopant species in the first carrier. See MPEP 2112.01 I.

In view of Claim 6, Park et al., Hayashi et al. and Baik et al. are relied upon for the reasons given above in addressing Claim 1.  Applicant discloses that electrically conductive particles that are n-type inorganic nanoparticles comprises Bi2Te3 (Instant Specification – Page 7, Lines 3-10). Baik et al. teaches that the thermoelectric particles can be selected from Bi2Te3 (Paragraph 0068).  Baik et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for inorganic particles to be “n-type”.  See MPEP 2112.01 I.

In view of Claim 7, Park et al., Hayashi et al. and Baik et al. are relied upon for the reasons given above in addressing Claim 1. Applicant discloses that n-type nanoparticles can include carbon nanotubes or graphene (Instant Specification – Page 6, Lines 26-30) and that the p-type dopant is externally applied to the organic nanoparticles by the environment surrounding the nanoparticles in the first carrier and that the first carrier can provide p-dopant to surfaces of the organic nanoparticles (Instant Specification – Page 7, Lines 1-20).
Baik et al. teaches p-type nanoparticles that include carbon nanotubes or graphene (Paragraph 0069) that is surrounded by Bi2Te3 (Paragraph 0068).  Accordingly, as evidenced by Applicant’s specification, this would inherently result in a structure of “p-type organic carbon nanotubes”.

In view of Claim 8, as best understood by the Examiner, Park et al., Hayashi et al. and Baik et al. are relied upon for the reasons given above in addressing Claim 1.  Applicant discloses that n-type inorganic nanoparticles comprises Bi2Te3 (Instant Specification – Page 7, Lines 3-10).  Baik et al. teaches that the thermoelectric particles can be selected from Bi2Te3 (Paragraph 0068) and are disposed in the first carrier (Figure 1).
Baik et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for a p-dopant species in the second carrier.  See MPEP 2112.01 I.

In view of Claims 9-11, Park et al., Hayashi et al. and Baik et al. are relied upon for the reasons given above in addressing Claim 1.  Baik et al. discloses why it would be obvious for the first carrier to comprise one or more polymer species that comprises a fluoropolymer such as PVDF (Figure 1 & Paragraph 0066).

In view of Claims 12-14, Park et al., Hayashi et al. and Baik et al. are relied upon for the reasons given above in addressing Claim 1. Baik et al. discloses why it would be obvious for the second carrier to comprise one or more polymer species that comprises a fluoropolymer such as PVDF (Figure 1 & Paragraph 0066).

In view of Claims 15-17, Park et al., Hayashi et al., and Baik et al. are relied upon for the reasons given above in addressing Claim 1.  Park et al. teaches that the piezoelectric film comprises the polymer material PVDF (Paragraph 0014) and an additional polymer insulating layer (Paragraph 0036 & 0039).

In view of Claims 19-20, Park et al., Hayashi et al., and Baik et al. are relied upon for the reasons given above in addressing Claim 1.  Park et al. teaches that the piezoelectric film comprises a ceramic that comprises metal oxide particles (Figure 3 & Paragraph 0038).

In view of Claim 21, Park et al., Hayashi et al., and Baik et al. are relied upon for the reasons given above in addressing Claim 1.  Park et al. teaches the electrode comprises a metal, alloy or semiconducting material (Paragraph 0039).

In view of Claim 22, Park et al., Hayashi et al., and Baik et al. are relied upon for the reasons given above in addressing Claim 1.  Park et al. teaches that the face of the thermoelectric film (Figure 3, #310 – top surface) is coextensive with a face of the piezoelectric film (Figure 3, #320 – bottom surface).

In view of Claim 23, Park et al., Hayashi et al., and Baik et al. are relied upon for the reasons given above in addressing Claim 1.  Applicant discloses that adhesive layers can generally be formed of electrically insulating materials (Page 12, Lines 18-19).  Park et al. discloses an electrically insulating material (Figure 11, #313 & Paragraph 0055) between the thermoelectric film (Figure 11, #310 – not including 313) and the piezoelectric film (Figure 11, #320).  Park et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for the electrically insulating material “to be adhesive”.  See MPEP 2112.01 I.  It’s noted that this layer 313 must be capable of adhering to the adjoining layers for the device to be complete, accordingly, it’s considered adhesive.

In view of Claim 24, Park et al., Hayashi et al., and Baik et al. are relied upon for the reasons given above in addressing Claim 1.  Applicant discloses that adhesive layers can generally be formed of electrically insulating materials (Page 12, Lines 18-19).  Park et al. discloses an electrically insulating material (Figure 11, #313 & Paragraph 0055) between the piezoelectric film (Figure 11, #320) and the electrode (Figure 11, #318).  Park et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for the electrically insulating material “to be adhesive”.  See MPEP 2112.01 I.  It’s noted that this layer 313 must be capable of adhering to the adjoining layers for the device to be complete, accordingly, it’s considered adhesive.

In view of Claim 26, Park et al., Hayashi et al., and Baik et al. are relied upon for the reasons given above in addressing Claim 1.  Park et al. discloses that the piezoelectric film (Figure 11, #320) is positioned between the electrode (Figure 11, #322) and the thermoelectric film (Figure 11, #310).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0174496 A1) in view of Hayashi et al. (US 2011/0226304 A1) in view of Baik et al. (US 2015/0342523 A1) as applied to Claim 15 above, in further view of Ochi et al. (US 2012/0274178 A1).

In view of Claim 18, Park et al., Hayashi et al., and Baik et al. are relied upon for the reasons given above in addressing Claim 15.  Park et al. does not disclose that the piezoelectric film comprises polyamide or polyurea.
Ochi et al. teaches an insulating material utilized in a piezoelectric film (Figure 1, #7 & Paragraph 0058) and comprises the material polyamide or polyurea (Paragraph 0027). Ochi et al. teaches that this configuration results contains air bubbles mixed therein and has the effect that restriction of vibration of the piezoelectric ceramic can be reduced by the air bubbles when the piezoelectric element vibrates by applying electricity to the composite piezoelectric element, and the acoustic impedance can be decreased while an electromechanical coupling coefficient indicating the performance of the composite piezoelectric element is maintained high (Paragraph 0029).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a polymer material such as polyamide or polyurea as disclosed by Ochi et al. in Park et al. piezoelectric film for the advantage of maintaining high performance.

Claims 1, 3-17, and  19- 26 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0174496 A1) in view of Lane et al. (US 2014/0190542 A1) in view of Baik et al. (US 2015/0342523 A1).

In view of Claim 1, Park et al. teaches an electric generator (Figure 11) comprising:
a thermoelectric film having a plurality of p-n junctions across a face of the film (Figure 11, #315);
a piezoelectric film coupled to the thermoelectric film (Figure 11, #320);
an electrode coupled to the piezoelectric film (Figure 11, #322, #321 or #318 read on an electrode coupled to the piezoelectric film).
Park et al. does not disclose that the p-n junctions are lateral p-n junctions across the face of the film, the lateral p-n junctions established at interfaces between p-type regions and n-type regions.
Lane et al. teaches p-n junctions that are lateral p-n junctions across the face of a film, the lateral p-n junctions established at interfaces between p-type regions and n-type regions (Figure 5, #510A-B) for the advantages of having the orientation and shape of the TE elements be changed based on available space and/or system requirements, wherein a longer slanted length can provided enhanced device thermal impedance (Paragraph 0045).  Accordingly, it would have been obvious to incorporate the configuration of Lane et al. in Park et al. electric generator such that the p-n junctions are lateral p-n junctions across the face of the film, the lateral p-n junctions established at interfaces between p-type regions and n-type regions for the advantage of increased configurability based on available space and/or system requirements and enhanced device thermal impedance.
Modified Park et al. does not disclose the p-type regions comprise electrically conductive particles dispersed in or on a first carrier and the n-type regions comprise electrically conductive particles dispersed in or on a second carrier.
Baik et al. teaches that thermoelectric material (including p-type and n-type regions) have conductive particles dispersed within the material (Figure 1, #140 & #160 – Paragraph 0065).  Baik et al. teaches that polymer thermoelectric are non-toxic and inexpensive and easy to manufacture large-area thermoelectric devices using polymer thermoelectric materials (Paragraph 0009)  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the thermoelectric material of Baik et al. that contains electrically conductive particles within the p-type and n-type regions in or on the first and second carrier in modified Park et al. electric generator for the advantages of having a material that is non-toxic and inexpensive and easy to manufacture large-area thermoelectric devices.

In view of Claim 3, Park et al., Lane et al. and Baik et al. are relied upon for the reasons given above in addressing Claim 1.  Applicant discloses that p-type inorganic particles comprise at least Sb2Te3 (Instant Specification – Page 4, Lines 20-24).  Baik et al. teaches that the thermoelectric particles can be selected from Sb2Te3 (Paragraph 0068).  Baik et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for inorganic particles to be “p-type”.  See MPEP 2112.01 I.

In view of Claim 4, Park et al., Lane et al. and Baik et al. are relied upon for the reasons given above in addressing Claim 1.  Applicant discloses that p-type nanoparticles can include carbon nanotubes or graphene (Instant Specification – Page 4, Lines 13-14) and that the p-type dopant is externally applied to the organic nanoparticles by the environment surrounding the nanoparticles in the first carrier and that the first carrier can provide p-dopant to surfaces of the organic nanoparticles (Instant Specification – Page 4, Lines 15-26 through Page 5, Lines 1-9).
Baik et al. teaches p-type nanoparticles that include carbon nanotubes or graphene (Paragraph 0069) that is surrounded by Sb2Te3 (Paragraph 0068).  Accordingly, as evidenced by Applicant’s specification, this would inherently result in a structure of “p-type organic carbon nanotubes”.

In view of Claim 5, as best understood by the Examiner, Park et al., Lane et al. and Baik et al. are relied upon for the reasons given above in addressing Claim 1.  Applicant discloses that p-type inorganic particles comprise at least Sb2Te3 (Instant Specification – Page 4, Lines 20-24).  Baik et al. teaches that the thermoelectric particles can be selected from Sb2Te3 (Paragraph 0068) and are disposed in the first carrier (Figure 1).
Baik et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for a p-dopant species in the first carrier. See MPEP 2112.01 I.

In view of Claim 6, Park et al., Lane et al. and Baik et al. are relied upon for the reasons given above in addressing Claim 1.  Applicant discloses that electrically conductive particles that are n-type inorganic nanoparticles comprises Bi2Te3 (Instant Specification – Page 7, Lines 3-10). Baik et al. teaches that the thermoelectric particles can be selected from Bi2Te3 (Paragraph 0068).  Baik et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for inorganic particles to be “n-type”.  See MPEP 2112.01 I.

In view of Claim 7, Park et al., Lane et al. and Baik et al. are relied upon for the reasons given above in addressing Claim 1. Applicant discloses that n-type nanoparticles can include carbon nanotubes or graphene (Instant Specification – Page 6, Lines 26-30) and that the p-type dopant is externally applied to the organic nanoparticles by the environment surrounding the nanoparticles in the first carrier and that the first carrier can provide p-dopant to surfaces of the organic nanoparticles (Instant Specification – Page 7, Lines 1-20).
Baik et al. teaches p-type nanoparticles that include carbon nanotubes or graphene (Paragraph 0069) that is surrounded by Bi2Te3 (Paragraph 0068).  Accordingly, as evidenced by Applicant’s specification, this would inherently result in a structure of “p-type organic carbon nanotubes”.

In view of Claim 8, as best understood by the Examiner, Park et al., Lane et al. and Baik et al. are relied upon for the reasons given above in addressing Claim 1.  Applicant discloses that n-type inorganic nanoparticles comprises Bi2Te3 (Instant Specification – Page 7, Lines 3-10).  Baik et al. teaches that the thermoelectric particles can be selected from Bi2Te3 (Paragraph 0068) and are disposed in the first carrier (Figure 1).
Baik et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for a p-dopant species in the second carrier.  See MPEP 2112.01 I.

In view of Claims 9-11, Park et al., Lane et al. and Baik et al. are relied upon for the reasons given above in addressing Claim 1.  Baik et al. discloses why it would be obvious for the first carrier to comprise one or more polymer species that comprises a fluoropolymer such as PVDF (Figure 1 & Paragraph 0066).

In view of Claims 12-14, Park et al., Lane et al. and Baik et al. are relied upon for the reasons given above in addressing Claim 1. Baik et al. discloses why it would be obvious for the second carrier to comprise one or more polymer species that comprises a fluoropolymer such as PVDF (Figure 1 & Paragraph 0066).

In view of Claims 15-17, Park et al., Lane et al. and Baik et al. are relied upon for the reasons given above in addressing Claim 1.  Park et al. teaches that the piezoelectric film comprises the polymer material PVDF (Paragraph 0014) and an additional polymer insulating layer (Paragraph 0036 & 0039).

In view of Claims 19-20, Park et al., Lane et al. and Baik et al. are relied upon for the reasons given above in addressing Claim 1.  Park et al. teaches that the piezoelectric film comprises a ceramic that comprises metal oxide particles (Figure 3 & Paragraph 0038).

In view of Claim 21, Park et al., Lane et al. and Baik et al. are relied upon for the reasons given above in addressing Claim 1.  Park et al. teaches the electrode comprises a metal, alloy or semiconducting material (Paragraph 0039).

In view of Claim 22, Park et al., Lane et al. and Baik et al. are relied upon for the reasons given above in addressing Claim 1.  Park et al. teaches that the face of the thermoelectric film (Figure 3, #310 – top surface) is coextensive with a face of the piezoelectric film (Figure 3, #320 – bottom surface).

In view of Claim 23, Park et al., Lane et al. and Baik et al. are relied upon for the reasons given above in addressing Claim 1.  Applicant discloses that adhesive layers can generally be formed of electrically insulating materials (Page 12, Lines 18-19).  Park et al. discloses an electrically insulating material (Figure 11, #313 & Paragraph 0055) between the thermoelectric film (Figure 11, #310 – not including 313) and the piezoelectric film (Figure 11, #320).  Park et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for the electrically insulating material “to be adhesive”.  See MPEP 2112.01 I.  It’s noted that this layer 313 must be capable of adhering to the adjoining layers for the device to be complete, accordingly, it’s considered adhesive.

In view of Claim 24, Park et al., Lane et al. and Baik et al. are relied upon for the reasons given above in addressing Claim 1.  Applicant discloses that adhesive layers can generally be formed of electrically insulating materials (Page 12, Lines 18-19).  Park et al. discloses an electrically insulating material (Figure 11, #313 & Paragraph 0055) between the piezoelectric film (Figure 11, #320) and the electrode (Figure 11, #318).  Park et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for the electrically insulating material “to be adhesive”.  See MPEP 2112.01 I.  It’s noted that this layer 313 must be capable of adhering to the adjoining layers for the device to be complete, accordingly, it’s considered adhesive.

In view of Claim 24, Park et al., Lane et al. and Baik et al. are relied upon for the reasons given above in addressing Claim 1.  Lane et al. teaches the thermoelectric film is folded at the p-n junctions to form a corrugated structure (Figure 5).

In view of Claim 26, Park et al., Lane et al. and Baik et al. are relied upon for the reasons given above in addressing Claim 1.  Park et al. discloses that the piezoelectric film (Figure 11, #320) is positioned between the electrode (Figure 11, #322) and the thermoelectric film (Figure 11, #310).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0174496 A1) in view of Lane et al. (US 2014/0190542 A1) in view of Baik et al. (US 2015/0342523 A1) as applied to Claim 15 above, in further view of Ochi et al. (US 2012/0274178 A1).

In view of Claim 18, Park et al., Hayashi et al., and Baik et al. are relied upon for the reasons given above in addressing Claim 15.  Park et al. does not disclose that the piezoelectric film comprises polyamide or polyurea.
Ochi et al. teaches an insulating material utilized in a piezoelectric film (Figure 1, #7 & Paragraph 0058) and comprises the material polyamide or polyurea (Paragraph 0027). Ochi et al. teaches that this configuration results contains air bubbles mixed therein and has the effect that restriction of vibration of the piezoelectric ceramic can be reduced by the air bubbles when the piezoelectric element vibrates by applying electricity to the composite piezoelectric element, and the acoustic impedance can be decreased while an electromechanical coupling coefficient indicating the performance of the composite piezoelectric element is maintained high (Paragraph 0029).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a polymer material such as polyamide or polyurea as disclosed by Ochi et al. in Park et al. piezoelectric film for the advantage of maintaining high performance.


Response to Arguments
Applicant argues that every layer of Park et al. is disclosed as being flexible.  The Examiner respectfully points out to Applicant that Park et al. discloses that the layers 111, 112, 113 and 121 may be flexible (Paragraph 0034-0035), may being defined as “being possibly” flexible, but does not explicitly disclose that they must be flexible.  Accordingly, this argument is unpersuasive.

Applicant argues that the thermoelectric materials disclosed by Hayashi et al. are not flexible and therefore not suitable for use with Park’s hybrid generator.  The Examiner respectfully points out to Applicant that Park et al. does not disclose that the TE elements themselves require flexibility.  It’s also noted that Hayashi et al. was relied upon to teach why it was obvious to use a lateral p-n junction, and that Baik et al. was relied upon to disclose thermoelectric materials.  Accordingly, for the reasons stated above this argument is unpersuasive.

Applicant argues that it would not be obvious to one of ordinary skill in the art to combine Park with Hayashi.  The Examiner respectfully points out to Applicant that Hayashi et al. teaches a thermoelectric conversion module which has p-type thermoelectric conversion material directly bonded to n-type thermoelectric material is capable of effectively using heat from a heat source and has excellent thermoelectric conversion efficiency without causing a short-circuit between the thermoelectric conversion material (Paragraph 0025).  Hayashi et al. teaches that this structural configuration also result in an increase in the occupancy of the thermoelectric conversion materials, an increase in electric-generating capacity per unit area, and a reduction in resistance at a junction portion as compared to the conventional case (Paragraph 0026). Accordingly, for the reasons stated above, this argument is unpersuasive.

Applicant argues that one of ordinary skill in the art would not have had a sufficient teaching to know how Hayashi’s insulator would have been disposed between portions of interfaces established between 115a and 115b.  The Examiner respectfully points out to Applicant that Park et al. discloses that the layers 111, 112, 113 and 121 may be flexible (Paragraph 0034-0035), may being defined as “being possibly” flexible, but does not explicitly disclose that they must be flexible.  It’s also unclear what Applicant is referring to in regards to interfaces 115a and 115b as the structure would be entirely replaced with Hayashi et al. lateral thermoelectric device making this argument moot e.g., the structure isn’t being partially replaced.  Accordingly, for the reasons stated above this argument is unpersuasive.

Applicant argues that it would not have been obvious to substitute an inorganic thermoelectric material known in the prior art with an organic thermoelectric material taught by Baik.  The Examiner respectfully points out to Applicant that Baik et al. teaches that polymer thermoelectric are non-toxic and inexpensive and easy to manufacture large-area thermoelectric devices using polymer thermoelectric materials (Paragraph 0009).  Accordingly, this argument is unpersuasive.

Applicant argues that Baik et al. material would be incapable of flexing only stretching.  The Examiner respectfully disagrees and points out to Applicant that these terms are synonymous with one another.  The Examiner respectfully points out to Applicant that Park et al. discloses that the layers 111, 112, 113 and 121 may be flexible (Paragraph 0034-0035), may being defined as “being possibly” flexible, but does not explicitly disclose that they must be flexible.

The Examiner believes an interview would help expedite prosecution and invites Applicant’s representative to contact me at the number listed below.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726